DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claims language.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Commissioner of Patents 1935).

The application is in condition for allowance except for the following formal matters, of typographical errors, and not clarity, specifically:

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:
Claim 1 recites the limitation "the system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the automated threat assessment system”.
Claim 2 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the automated threat assessment system”.
Claim 3 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the automated threat assessment system”.
Claim 5 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the automated threat assessment system”.
Claim 6 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the automated threat assessment system”.
Claim 7 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the automated threat assessment system”.
Claim 8 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the automated threat assessment system”.
Claim 9 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the automated threat assessment system”.
Claim 10 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the automated threat assessment system”.
11 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the automated threat assessment system”.
Claim 12 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the automated threat assessment system”.
Claim 13 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the automated threat assessment system”.
Claim 14 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the automated threat assessment system”;

Claim 4 recites the limitation "one or more machine learning algorithms" in lines 7 – 8.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the one or more machine learning algorithms”;
Claim 18 recites the limitation "one or more machine learning algorithms" in lines 7 – 8.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the one or more machine learning algorithms”;

Claim 7 recites the limitation "the transaction authorization" in line 16.  There is insufficient antecedent basis for this limitation in the claim.


Claim 15 recites the limitation "the method" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the computer implemented method”.
Claim 16 recites the limitation "the method" (first instance) in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the computer implemented method”.
Claim 16 recites the limitation "the method" (second instance) in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the computer implemented method”.
Claim 17 recites the limitation "the method" (first instance) in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the computer implemented method”.
Claim 17 recites the limitation "the method" (second instance) in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the computer implemented method”.
Claim 18 recites the limitation "the method" (first instance) in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the computer implemented method”.
Claim 18 recites the limitation "the method" (second instance) in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the computer implemented method”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	An automated threat assessment system for authorizing resource transfers between distributed IoT components, the system comprising:
at least one non-transitory storage device; and
at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to:
receive, from a first autonomous IoT device, a transaction authorization request to execute a transaction with a second autonomous IoT device;
receive information associated with the first autonomous IoT device, information associated with the second autonomous IoT device, and information associated with the transaction;
determine a first device profile associated with the first autonomous IoT device;
determine a second device profile associated with the second autonomous IoT device;

determine a second exposure score for the second autonomous IoT device based on the second device profile;
determine whether the first exposure score and the second exposure score are within a predetermined authorization threshold level; and
determine that the first autonomous IoT device is authorized to execute the transaction with the second autonomous IoT device based on at least determining that the first exposure score and the second exposure score are within a predetermined threshold level.

Independent claim 15:
15.	A computer implemented method for an automated threat assessment system for authorizing resource transfers between distributed IoT components, the method comprising:
receiving, from a first autonomous IoT device, a transaction authorization request to execute a transaction with a second autonomous IoT device;
receiving information associated with the first autonomous IoT device, information associated with the second autonomous IoT device, and information associated with the transaction;
determining a first device profile associated with the first autonomous IoT device;
determining a second device profile associated with the second autonomous IoT device;

determining a second exposure score for the second autonomous IoT device based on the second device profile;
determining whether the first exposure score and the second exposure score are within a predetermined authorization threshold level; and
determining that the first autonomous IoT device is authorized to execute the transaction with the second autonomous IoT device based on at least determining that the first exposure score and the second exposure score are within a predetermined threshold level.

Independent claim 20:
20.	A computer program product for an automated threat assessment system for authorizing resource transfers between distributed IoT components, the computer program product comprising a non-transitory computer-readable medium comprising code causing a first apparatus to:
receive, from a first autonomous IoT device, a transaction authorization request to execute a transaction with a second autonomous IoT device;
receive information associated with the first autonomous IoT device, information associated with the second autonomous IoT device, and information associated with the transaction;
determine a first device profile associated with the first autonomous IoT device;

determine a first exposure score for the first autonomous IoT device based on the first device profile;
determine a second exposure score for the second autonomous IoT device based on the second device profile;
determine whether the first exposure score and the second exposure score are within a predetermined authorization threshold level; and
determine that the first autonomous IoT device is authorized to execute the transaction with the second autonomous IoT device based on at least determining that the first exposure score and the second exposure score are within a predetermined threshold level.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.

For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/